PER CURIAM.
Billie A. Vatalaro appeals an order granting summary judgment in favor of the State of Florida, Department of Environmental Regulation (DER). She candidly concedes that the order denotes no finality. Accordingly we have no alternative but to dismiss the appeal for lack of jurisdiction pursuant to our decisions in Allen v. Department of Military Affairs, 576 So.2d 971 (Fla. 5th DCA 1991) and Arcangeli v. Albertsons, Inc., 550 So.2d 557 (Fla. 5th DCA 1989).
We certify conflict with Dobrick v. Discovery Cruises, Inc., 581 So.2d 645 (Fla. 4th DCA 1991).
GOSHORN, C.J., and DAUSKCH and PETERSON, JJ., concur.